Title: [November 1765]
From: Washington, George
To: 




1st. Sent 1 Bull 18 Cows & 5 Calves to Doeg Run in all—24 head branded on the left Buttock GW.
Sent 3 Cows, & 20 Yearlings & Calves to the Mill, wch. with 4 there makes 27 head in all viz. 5 Cows & 22 Calves & Yearlgs. branded on the Right shoulder GW.
Out of the Frederick Cattle made the Stock in the Neck up 100 head—these branded on the Right Buttock GW.
Muddy hole Cattle in all  head branded on the left shoulder GW.
 


6. Finishd sowing Wheat at the Mill—viz. 19 Bushls. in the large cut within the Post & Rail fence & 6 B. in the small cut wch. with 27 Bushl. sowed the other side makes in all 52 B.
 



13. Finishd sowing Wheat at Doeg Run,


viz.—on the other side—find. in Sepr
38
Bushl.


Corn Gd. & Do. in one adjg. this
108



Early wheat in Tobo. Gd. &ca
5½



large white Do. in Orchd.
½



In all at Doeg R.
152



Do. in the Neck
152



Do. at Mudy. hole
75



Do. at the Mill
52



Do. at home
9



The whole years Sowg.
440



Finishd getting Corn at the Mill.
